PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,909,447
Issue Date: 2021 Feb 2
Application No. 15/455,024
Filing or 371(c) Date: 9 Mar 2017
Attorney Docket No. 16113-8063001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed April 2, 2021, requesting that the Office correct the patent term adjustment (PTA) from 10 days to 110 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On February 2, 2021, the Office determined that patentee was entitled to 10 days of PTA. 

On April 2, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 110 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 110 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 194 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 91
A period of 103 days under 37 CFR 1.703(a)(2), beginning October 28, 2018, the day after the date that is four months after the date a reply was filed and ending February 7, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;

 
The total amount of “A” delay is 194 (91+103) days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1427 days, which is the number of days beginning March 9, 2017, the date the application was filed, and ending February 2, 2021, the date of patent issuance.

The time consumed by continued examination is 827 days.  The time consumed by continued examination includes the following periods: 
A period of 827 days, beginning June 27, 2018 (the filing date of the RCE) and ending September 30, 2020 (the mailing date of the notice of allowance).
 
The number of days beginning on the filing date (March 9, 2017) and ending on the date three years after the filing date (March 9, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (827 days) from the length of time between the application filing date and issuance (1427 days) is 600 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The “B” delay period is completely consumed by continued examination.


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 84 (29+19+23+13) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 29 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (an RCE) on June 27, 2018, three months and 29 days after the day after the date a final Office action was mailed;
A 19 day period of reduction under 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an Information Disclosure Statement (IDS)) filed July 16, 2018, 19 days after the date a reply was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);
A 23 day period of reduction under 37 CFR 1.704(b), for the submission of a notice of appeal on December 18, 2019, 23 days after the day after the date three months after the date an Office action was mailed;
A 13 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE, beginning on the day after the date of mailing of the notice of allowance, mailed September 30, 2020, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, October 13, 2020. 

The Office previously assessed a period of 113 days, from the date the paper was filed until the date the application issued as a patent. Patentee asserts that in view of  Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. V. Iancu, 85 Fed. Reg. 36335, 39 (June 16, 2020), a period of 13 days is warranted. Upon review, patentee’s argument is persuasive, and the 113 day period is removed and replaced with a 13 day period of reduction for applicant delay.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
194 + 0 + 0 – 0 – 84 (29+19+23+13) = 110 days

Patentee’s Calculation:

194 + 0 + 0 – 0 – 84 (29+19+23+13) = 110 days


CONCLUSION

The Office affirms that patentee is entitled to one hundred ten (110) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 194 + 0 + 0 – 0 – 84 =  110 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred ten (110) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction